     Case 8:20-cv-02314-JLS-KES Document 43 Filed 07/20/21 Page 1 of 3 Page ID #:560

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                            July 20, 2021


       No.:                     21-55755
       D.C. No.:                8:20-cv-02314-JLS-KES
       Short Title:             Cove USA, LLC v. No Bad Days Enterprises, Inc., et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
Case 8:20-cv-02314-JLS-KES Document 43 Filed 07/20/21 Page 2 of 3 Page ID #:561




                     UNITED STATES COURT OF APPEALS
                                                                    FILED
                            FOR THE NINTH CIRCUIT
                                                                     JUL 20 2021
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




  COVE USA, LLC, a California limited           No. 21-55755
  liability company,
                                                D.C. No. 8:20-cv-02314-JLS-KES
                 Plaintiff-counter-defendant
  - Appellant,                                  U.S. District Court for Central
                                                California, Santa Ana
    v.
                                                TIME SCHEDULE ORDER
  NO BAD DAYS ENTERPRISES, INC.,
  a California corporation; SCOTT
  SAMPLE, an individual,

               Defendants-counter-
  claimants - Appellees,

    v.

  SEAN ARCHER TODD,

                 Counter-defendant.



 The parties shall meet the following time schedule.

 Tue., July 27, 2021            Appellant's Mediation Questionnaire due. If your
                                registration for Appellate CM/ECF is confirmed after
                                this date, the Mediation Questionnaire is due within
                                one day of receiving the email from PACER
                                confirming your registration.
Case 8:20-cv-02314-JLS-KES Document 43 Filed 07/20/21 Page 3 of 3 Page ID #:562

 Fri., September 17, 2021    Appellant's opening brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.
 Mon., October 18, 2021      Appellee's answering brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.

 The optional appellant's reply brief shall be filed and served within 21 days of
 service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

 Failure of the appellant to comply with the Time Schedule Order will result in
 automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: John Brendan Sigel
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
